Title: To Benjamin Franklin from Thomas Wharton, 22 May 1766
From: 
To: 


My Dear Friend.
Philada. May 22, 1766
I had the pleasure of writing thee, on the 9th Inst. via Ireland to which please to refer.
On the 19th. by a Vessel from Pool we received the truely joyous and satisfactory News of the Repeal of the Stamp-Act; which diffused such universal pleasure that, it was easily to be seen in the Countenance of every Person. On which some Friends waited on all the chief Magistrates of the City, and requested they would use their Influence with the People to moderate their Joy on the Occasion; and that every Step, which might be taken should evince our sincere Acknowledgements to the Parliament for the Repeal: which they severally promised to do. The 20th. in the Evening being fixed for the Illumination, it was conducted with great Prudence: The Recorder, and several other Magistrates appeared and kept the Peace. Yesterday a handsome Dinner was provided at the Stadt-House and concluded with much decency. It was there unanimously agreed, that all those, who (from a Patriotic Spirit) had procured Suits of Cloaths made of this Country Cloth, should give them to the Poor; and on the King’s Birth Day appear in new suits of Broad Cloth made in England. We hourly look for the Packet and I think the Adjournment of our Assembly will answer very well. ’Tis intended by a few of Us to introduce in the Address (after setting forth our Willingness to comply with the King’s Requisitions) to declare that, nothing can bar the good Inclinations of the People of this Province, from chearfully answering such Requisition, unless it be Proprietary-Instructions; which have generally prefer’d private Interest to Public Good. It is not [to be doubted] but that, this will meet with an opposition from a few in the House; But as [torn] some Pains herein—there’s no doubt it will be done. We dispatched a [rider to Gov. Fran]klin with the News of the Repeal assoon as it was received.
I hope what I have now to mention will not give thee Offence and should it not square with thy judgement to make application therefor—Please not to prosecute it.
I make no Doubt, thou art apprized that Springet Penn stands possess’d in right of his Father of a Chain of Lotts, which lay between the second Street of the City and the River Schuylkill; Bounded on the South by Cedar, or south Street; on the West by Schuylkil River; on the North by Lotts belonging to the Proprietaries and others; and on the East by Second Street: Which Lotts we have been informed he inclined to sell; but as its not determined what Width on Second street and Sch[uylkil he] has a Right to leaves us at a loss how to make an Offer: We understand—He claims three f[ourths] parts of 204 Feet—and Thos. Penn says it is but ¾th. of 102. We cannot yet find in the Office such Papers as will set this matter in a clear Light. There are five of Us here, who intend to be concerned, and should thou and Governor Franklin think well of the Scheme—we shall be glad of your joining us. If on trial thou should find him willing to dispose thereof, it may be prudent to get something from under his Hands—which shall oblige him to comply on our agreeing to his Price. He has also a Right to Pennsborough Mannor in Bucks-County, which we should be glad to know if he will dispose of, and at what price: ’Tis said that T. Penn claims 2000 Acres of what used [to] be called part of this Mannor; which will (as I am informed) reduce his quantity to about 4000.
Have inclosd the News Paper of the day. The Election for Managers for the building &c. of the Work house came on the 12th Inst. when J Fox, H Roberts, J Wharton senr. P. Syng, J Lewis, A James, J. Palmer, S [illegible] L Morris, E Story, W Masters and J Redman were chosen and Jeremh. Warder Treasurer. They intend the buildings about 400 feet Long by about 60 feet Wide and its proposed to Erect them, on the Square next but One to the Hospital on the West; And having Purchased the Square next Westward of the Hospital that is to be left Open for the Accomodation of both the Institutions.
Thy family are well, my Father desires his sincere Respects paid to thee, Please to Accept the same from thy Real friend
  Tho Wharton
 
Endorsed: Mr Th [Wharton] from April 24 to July 29. 1766 Speak to Dr Fothergil about Interest Money  Write to S. Penn abt Lotts and Pensbury
